DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to the amendment received on 03/09/2022. Claims 1-6 and 8-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1- 6, 8-10 are drawn to a system, which is within the four statutory categories (i.e. machine). Claims 11-19 are drawn to a method, which is within the four statutory categories (i.e. process). Claim 20 is drawn to a non-transitory medium, which is within the four statutory categories (i.e. manufacture). 

Step 2A, Prong 1:
Claims 1, 11 and 20 recite “mapping the biological data to a reference metric space…”, “performing at least one similarity function containing at least one metric on the plurality of dimensions of the patient members of the plurality of patient members in the plurality of sets of the cover to determine each individual node of a plurality of nodes…”, “generating a map including the plurality of nodes and interconnections of the nodes of the plurality of nodes…”, “receiving biological data of a new patient; determining new distances between the previously received biological data of patient members of a map and plurality of dimensions of new biological data from the new patient based on the at least one metric of the at least one similarity function, the new distances being metric space distances; comparing metric space distances between the one or more patient members and the new distances determined for the new patient; and determining a location of the new patient in the map relative to the member patients using the new distances of the map based on the comparison”, which is a mental process (which can be done in the human mind or by human using pen and paper). These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “one or more processors”, “using a processor to perform: “generating  a cover in the reference metric space using a resolution function”, “performing at least one similarity function” and “generating a map including the plurality of nodes and interconnections”, “displaying the map as well as the location of the new patient in the map, the display of the map including the nodes and the interconnections”  and “displaying the map as well as the location of the new patient in the map and including indications of outcomes for each node, the outcomes being based on the patient member of that node, the display of the map including the nodes and the interconnections” which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims 1, 11 and 20 have been amended now to recite “map the biological data of the large multidimensional dataset to a reference metric space by applying filter function to each of the plurality of dimensions of each patient member of the plurality of patients…” and “performing at least one similarity function containing at least one metric on each of the plurality of dimensions of the patient members of the plurality of patient members…”. The current specification describes the analysis server analyzing of “large datasets” in par. 19: “In some embodiments, the map is generated by an analysis server configured to receive biological data associated with the one or more patient members, apply a filtering function to generate a reference space, generate a cover of the reference space based on a resolution, the cover including cover data associated with the filtered biological data, cluster the cover data based on a metric, and display the groupings and the interconnections based on the clusters. The filtering function may be a density estimation function. The metric may be a Pearson correlation.“ and  in par. 55: “The analysis server 108 is a digital device that may be configured to analyze data. In various embodiments, the analysis server may perform many functions to interpret, examine, analyze, and display data and/or relationships within data. In some embodiments, the analysis server 108 performs, at least in part, topological analysis of large datasets applying metrics, filters, and resolution parameters chosen by the user.”. Therefore, these limitations (in particular, the newly added mapping the large multidimensional datasets) correspond to additional elements that are merely invoked as a tool to apply instructions to apply/implement/automate an abstract idea in a particular technological environment. 
 Claims also recite other additional limitations beyond abstract idea, such as receiving data (claims 1, 11, 20), displaying data (claim 14) and also the limitations of “receiving a request to change the display of the map to further indicate one or more different outcomes, the outcomes being included in the biological data of the plurality of patient members (claims 1, 11 and 20) and “enabling the requester to assess treatment and prognosis based on the displays of the map and proximity of the new patient relative to at least one of the member patients – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. The claims do not amount to "practical application " than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to generating a cover, performing a  similarity function and generating a map steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claims have been amended to recite “map the biological data of the large multidimensional dataset to a reference metric space by applying filter function to each of the plurality of dimensions of each patient member of the plurality of patients…” and “performing at least one similarity function containing at least one metric on each of the plurality of dimensions of the patient members of the plurality of patient members…”. As indicated in the section above, the current specification describes the analysis server analyzing of “large datasets” in par. 19: “In some embodiments, the map is generated by an analysis server configured to receive biological data associated with the one or more patient members, apply a filtering function to generate a reference space, generate a cover of the reference space based on a resolution, the cover including cover data associated with the filtered biological data, cluster the cover data based on a metric, and display the groupings and the interconnections based on the clusters. The filtering function may be a density estimation function. The metric may be a Pearson correlation.“ and  in par. 55: “The analysis server 108 is a digital device that may be configured to analyze data. In various embodiments, the analysis server may perform many functions to interpret, examine, analyze, and display data and/or relationships within data. In some embodiments, the analysis server 108 performs, at least in part, topological analysis of large datasets applying metrics, filters, and resolution parameters chosen by the user.”. Therefore, the analyzing and filtering functions are well-understood, routine and conventional activities in the field.
Therefore, claims 1-6 and 8-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.

Argument 1:
Applicant argues that the step of “generating a cover in the reference metric space using a resolution function, the cover being a plurality of sets in the reference metric space, each of the plurality of sets partially overlapping at least one other set of the plurality of sets, each of the mapped patient members being in at least one of the sets of the cover” is defined as a mental process in the Examiner’s response. In response, Examiner submits that the response indicated that “generating a map including plurality of nodes” is a mental process, since it can be done by a human in mind or using pen and paper. The limitation of “generating a cover in the reference metric space using a resolution function…” is defined as one of the additional elements that is mere instructions to apply/implement/automate an abstract idea in a particular technological environment. 
In particular, the current specification describes “generating a cover” feature as “In step 808, the resolution module 218 generates a cover of R based on the resolution received from the user (e.g., filter(s), intervals, and overlap - see FIG. 7).” in par. 119. Therefore, “generating a cover” limitation is mere instruction. 
Applicant argues that the mapping and generating steps cannot be done in human mind. In response, Examiner submits that “mapping and generating a map” limitations found to be mental processes, since mapping is classifying the data and generating a map can be a user drawing the map on a paper using a pen as indicated in the rejection above. The newly added feature of “mapping the large multidimensional dataset” is not determined as a mental process, but one of an additional elements that is not integrated into a practical application.

Argument 2:
Applicant argues that “analysis of large multidimensional datasets” provides an improvement to the technology. In response, Examiner submits that the current specification describes the analysis server analyzing of “large datasets” in par. 19: “In some embodiments, the map is generated by an analysis server configured to receive biological data associated with the one or more patient members, apply a filtering function to generate a reference space, generate a cover of the reference space based on a resolution, the cover including cover data associated with the filtered biological data, cluster the cover data based on a metric, and display the groupings and the interconnections based on the clusters. The filtering function may be a density estimation function. The metric may be a Pearson correlation.“ and  in par. 55: “The analysis server 108 is a digital device that may be configured to analyze data. In various embodiments, the analysis server may perform many functions to interpret, examine, analyze, and display data and/or relationships within data. In some embodiments, the analysis server 108 performs, at least in part, topological analysis of large datasets applying metrics, filters, and resolution parameters chosen by the user.”. Therefore, the analyzing and filtering functions are well-understood, routine and conventional activities in the field.

Argument 3:
Applicant argues that the claim recite a practical application of the technology, the clam elements do not monopolize any mental steps contained therein. In response, Examiner respectfully submits that the improvement to the outcome on decision making is not an improvement of the technology but it can be an improvement to the result. The current claims are directed to generating a map including new distances/node and therefore helping a healthcare provider to obtain a result on treatment recommendation. The healthcare provider, him/herself is the one to make a decision. The current claims are not providing any improvement to the technology of mapping decision trees or any other feature that cannot be done by human to generate a decision tree. Grouping the patients on similarity using multidimensional data may improve the result, but not the technology of grouping the patients.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626